                                           Case 4:17-cr-00028-JST Document 222 Filed 04/30/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       UNITED STATES OF AMERICA,                        Case No. 17-cr-00028-JST-1
                                                        Plaintiff,
                                   8
                                                                                            ORDER ADOPTING MAGISTRATE
                                                 v.                                         JUDGE’S REPORT AND
                                   9
                                                                                            RECOMMENDATION
                                  10       JEHOADDAN WILSON,
                                                                                            Re: ECF No. 207
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The court has reviewed Magistrate Judge Donna M. Ryu’s Report and Recommendation

                                  14   that the Court grant John Jordan’s motion to withdraw and find that Defendant Jehoaddan Wilson

                                  15   has knowingly and voluntarily waived her right to counsel. ECF No. 207.1 The Court appointed

                                  16   attorney Robert Waggener for the limited purpose of making Wilson’s objections, if any, to

                                  17   Magistrate Judge Ryu’s report and recommendation. ECF No. 211. Defendant filed an objection,

                                  18   which the Court has now reviewed. ECF No. 221.

                                  19          In her objection, Defendant acknowledges that she has already received multiple warnings

                                  20   that her continued conduct would result in a finding of knowing and voluntary waiver. Id. at 2.

                                  21   She also acknowledges “authority for a finding of implied waiver of the right to counsel as a result

                                  22   of dilatory conduct hindering the efficient administration of justice.” Id. (citing United States v.

                                  23   Meeks, 987 F.2d 575, 579 (9th Cir. 1993); United States v. Sutcliffe, 505 F.3d 944, 954 (9th Cir.

                                  24   2007); United States v. Turner, 897 F.3d 1084, 1103 (9th Cir. 2018)). She provides no contrary

                                  25   authority. Instead, she argues only that she is “clearly not capable of competently and adequately

                                  26   representing herself at a trial” and that the Court should thus “indulge every reasonable

                                  27
                                       1
                                  28    Jordan has already been relieved as counsel, ECF No. 198 at 8; ECF No. 210 at 4-5, but the
                                       Court has yet to rule on the waiver issue.
                                          Case 4:17-cr-00028-JST Document 222 Filed 04/30/20 Page 2 of 2




                                   1   presumption against waiver of fundamental constitutional rights” and resolve any doubts “in favor

                                   2   of no waiver.” Id. (quoting Meeks, 987 F.2d at 579).

                                   3          Wilson has already been evaluated and deemed competent to stand trial, and so the Court

                                   4   does not address that issue here. ECF No. 166. As for her right to counsel, this Court and Judge

                                   5   Ryu warned Wilson repeatedly, over the course of more than one hearing, that she would waive

                                   6   her right to counsel if she continued to oppose and frustrate her appointed attorneys’

                                   7   representation of her. She did so anyway. The record unambiguously supports the conclusion that

                                   8   Wilson knowingly and voluntarily waived her right to counsel. See Turner, 897 F.3d at 1104 (“In

                                   9   sum, if the record as a whole establishes that the defendant had sufficient information about the

                                  10   charges, penalties, and risks and disadvantages of proceeding pro se, and sufficient opportunity to

                                  11   be represented by counsel, a ‘defendant’s actions which have the effect of depriving himself of

                                  12   appointed counsel will establish a knowing and intentional choice.’”) (quoting United States v.
Northern District of California
 United States District Court




                                  13   Fazzini, 871 F.2d 635, 642 (7th Cir. 1989)).

                                  14          Accordingly, the Court overrules Wilson’s objection; finds Judge Ryu’s report to be

                                  15   correct, well-reasoned, and thorough; and adopts it in every respect.

                                  16          IT IS SO ORDERED.

                                  17   Dated: April 30, 2020

                                  18                                                   ______________________________________
                                                                                       JON S. TIGAR
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
